In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Rappaport, J.), entered August 12, 1999, which, upon an order of the same court, dated June 8, 1999, granting the defendants’ motion for summary judgment dismissing the complaint, is in favor of the defendants and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
As the plaintiff failed to raise an issue of fact in opposition to the defendants’ prima facie showing of entitlement to judgment as a matter of law, the Supreme Court properly granted summary judgment to the defendants (see, CPLR 3212 [b]; *595Zuckerman v City of New York, 49 NY2d 557, 562). Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.